Per Curiam.

Mandamus is not available where there is a plain and adequate remedy, either legal or equitable, in the ordinary course of the law. State, ex rel. Stanley, v. Cook, Supt. of Banks, 146 Ohio St., 348, 66 N. E. (2d), 207; State, ex rel. Libbey-Owens-Ford Glass Co. v. Industrial Commission, 162 Ohio St., 302, 123 N. E. (2d), 23.
The relief sought by relator is an act which may be compelled by injunction, the proper form of remedy to enforce the right of a shareholder in a private corporation to inspect its books and records. Cincinnati Volksblatt Co. v. Hoffmeister, 62 Ohio St., 189, 56 N. E., 1033, 78 Am. St., Rep., 707, 48 L. R. A., 732.
The demurrer to the amended petition is sustained and a writ of mandamus is denied.

Demurrer sustained and writ denied.

Weygandt, C. J., Zimmerman, Stewart, Taft, Matthias, Bell and Herbert, JJ., concur.